—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered August 17, 1994, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Buchter, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant is not entitled to a de novo Wade hearing based on the People’s failure to turn over alleged Rosario material prior to the hearing. The report in question was not relevant to the testimony of the arresting officer at the Wade hearing and therefore did not constitute Rosario material (see, People v Bryant, 209 AD2d 630).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. O’Brien, J. P., Altman, Friedmann and Krausman, JJ., concur.